 

Exhibit 10.1

 

BUYSIDE INDEMNIFICATION SHARES ESCROW AGREEMENT

 

This Buyside Indemnification Shares Escrow Agreement (this “Agreement”) is
entered into as of April 17, 2015 by and among Content Checked Holdings, Inc.
(f/k/a Vesta International, Corp.), a Nevada corporation (the “Parent”), Buyside
Equity Partners, LLC (the “Indemnification Representative”), and Foley Shechter
LLP, as escrow agent (the “Escrow Agent”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Merger Agreement
(as defined below).

 

WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) among the Parent, Content Checked, Inc.,
a Wyoming corporation (the “Company”), and Content Checked Acquisition Corp., a
Wyoming corporation and a wholly-owned acquisition subsidiary of the Parent
(“Acquisition Corp.”), and the other parties thereto, pursuant to which (i)
Acquisition Corp. will merge with and into the Company, with the Company
surviving the merger, (ii) the Company will become a wholly-owned subsidiary of
the Parent, and (iii) the Company Stockholders will receive shares of the Parent
Common Stock in exchange for their shares of the Company Common Stock issued and
outstanding immediately prior to the Effective Time (other than Dissenting
Shares, if any), as provided in the Merger Agreement (“Merger Shares”); and

 

WHEREAS, the Merger Agreement provides that 500,000 free trading shares of
Parent Common Stock owned by the Indemnification Representative (the “Initial
Shares”) shall be delivered to the Escrow Agent to secure the indemnification
obligations of Buyside as of the Closing Date (the “Indemnifying Stockholders”),
to the Parent and the Company Stockholders; and

 

WHEREAS, the Merger Agreement provides for the execution of this Agreement and
the establishment of an escrow account and the parties hereto desire to
establish the terms and conditions pursuant to which such escrow account will be
established and maintained.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Escrow and Indemnification.

 



(a) Escrow of Shares. Simultaneously with the execution of this Agreement, the
Indemnification Representative shall deposit with the Escrow Agent certificates
representing 500,000 free trading shares of Parent Common Stock owned by the
Indemnification Representative, issued in the name of the Escrow Agent. The
shares deposited with the Escrow Agent pursuant to this Section 1(a) are
referred to herein as the “Indemnification Escrow Shares.” The Indemnification
Escrow Shares shall be held as a trust fund and shall not be subject to any
lien, attachment, trustee process or any other judicial process of any creditor
of any party hereto. The Indemnification Escrow Agent agrees to hold the
Indemnification Escrow Shares in an escrow account (the “Escrow Account”),
subject to the terms and conditions of this Agreement.

 

(b) Indemnification. The Indemnifying Stockholders have agreed in Section 6.2 of
the Merger Agreement to indemnify and hold harmless the Company Stockholders
from and against certain Damages (as defined in Section 6.2 of the Merger
Agreement) incurred or suffered by the Parent and/or the Company Stockholders as
set forth in the Merger Agreement. The Indemnification Escrow Shares shall be
(i) security for such indemnity obligation of the Indemnifying Stockholders,
subject to the limitations, and in the manner provided, in this Agreement and
the Merger Agreement and (ii) except with respect to any fraud or willful
misconduct by Indemnifying Stockholders in connection with the Merger Agreement,
shall be the exclusive means for the Company Stockholders to collect any Damages
with respect to which the Company Stockholders are entitled to indemnification
under Article VI of the Merger Agreement.

 

 

 

 

(c) Dividends, Etc. Any securities distributed in respect of or in exchange for
any of the Indemnification Escrow Shares, whether by way of stock dividends,
stock splits or otherwise, shall be issued in the name of the Escrow Agent or
its nominee and shall be delivered to the Escrow Agent, who shall hold such
securities in the Escrow Account. Such securities shall be considered
Indemnification Escrow Shares for purposes hereof. Any cash dividends or
property (other than securities) distributed in respect of the Indemnification
Escrow Shares shall promptly be distributed by the Escrow Agent to the
Indemnifying Stockholders in accordance with Section 3(c) hereof.

 

(d) Voting of Shares. The Indemnification Representative shall have the right,
in his sole discretion, on behalf of the Indemnifying Stockholders, to direct
the Escrow Agent in writing as to the exercise of any voting rights pertaining
to the Indemnification Escrow Shares, and the Escrow Agent shall comply with any
such written instructions. In the absence of such instructions, the Escrow Agent
shall not vote any of the Indemnification Escrow Shares. The Indemnification
Representative shall have no obligation to solicit consents or proxies from the
Indemnifying Stockholders for purposes of any such vote.

 

(e) Transferability. The respective interests of the Indemnifying Stockholders
in the Indemnification Escrow Shares shall not be assignable or transferable,
other than by operation of law. Notice of any such assignment or transfer by
operation of law shall be given to the Escrow Agent and the Parent, and no such
assignment or transfer shall be valid until such notice is given.

 

2. Intentionally Omitted.

 

3. Distribution of Indemnification Escrow Shares.

 



(a) The Escrow Agent shall distribute the Indemnification Escrow Shares only in
accordance with (i) a written instrument delivered to the Escrow Agent that is
executed by both the Parent and the Indemnification Representative and that
instructs the Escrow Agent as to the distribution of some or all of the
Indemnification Escrow Shares, (ii) an order of a court of competent
jurisdiction, a copy of which is delivered to the Escrow Agent by either the
Parent or the Indemnification Representative, that instructs the Escrow Agent as
to the distribution of some or all of the Indemnification Escrow Shares, or
(iii) the provisions of Section 3(b) hereof.

 

(b) Within five (5) business days after April 17, 2016 (the “Termination Date”),
the Escrow Agent shall distribute to the Indemnifying Stockholders all of the
Indemnification Escrow Shares then held in escrow, registered in the names of
the Indemnifying Stockholders. Notwithstanding the foregoing, if the Company
Stockholders (acting by majority vote) or Parent on their behalf has previously
delivered to the Escrow Agent a copy of a Claim Notice (as hereinafter defined)
and the Escrow Agent has not received written notice of the resolution of the
claim covered thereby, or if the Company Stockholders (acting by majority vote)
or Parent on their behalf has previously delivered to the Escrow Agent a copy of
an Expected Claim Notice (as hereinafter defined) and the Escrow Agent has not
received written notice of the resolution of the anticipated claim covered
thereby, the Escrow Agent shall retain in escrow after the Termination Date such
number of Indemnification Escrow Shares as have a Value (as defined in Section 4
below) equal to the Claimed Amount (as hereinafter defined) covered by such
Claim Notice or equal to the estimated amount of Damages set forth in such
Expected Claim Notice, as the case may be. Any Indemnification Escrow Shares so
retained in escrow shall be distributed only in accordance with the terms of
clauses (i) or (ii) of Section 3(a) hereof. For purposes of this Agreement, a
Claim Notice means a written notification under the Merger Agreement given by
the Company Stockholders (acting by majority vote) or the Parent on their behalf
to the Indemnifying Stockholders which contains (i) a description and the amount
(the “Claimed Amount”) of any Damages incurred or reasonably expected to be
incurred by the Parent, (ii) a statement that the Parent is entitled to
indemnification under Article VI of the Merger Agreement for such Damages and a
reasonable explanation of the basis therefor, and (iii) a demand for payment (in
the manner provided in Section 6.3 of the Merger Agreement) in the amount of
such Damages. For purposes of this Agreement, an Expected Claim Notice means a
notice delivered pursuant to the Merger Agreement by the Company Stockholders
(acting by majority vote) or the Parent on their behalf to an Indemnifying
Stockholder, before expiration of a representation or warranty, to the effect
that, as a result a legal proceeding instituted by or written claim made by a
third party, the Company Stockholders (acting by majority vote) or Parent on
their behalf reasonably expects to incur Damages as a result of a breach of such
representation or warranty.

 

2

 

 

(c) Any distribution of all or a portion of the Indemnification Escrow Shares to
the Indemnifying Stockholders shall be made by delivery of stock certificates
issued in the name of the Indemnifying Stockholders, covering such percentage of
the Indemnification Escrow Shares being distributed as is calculated in
accordance with the percentages set forth opposite each such Indemnifying
Stockholder’s name on Attachment A attached hereto (which Attachment shall be
updated after the date hereof if the Parent deposits additional Indemnification
Escrow Shares in the Escrow Account on behalf of additional Company Stockholders
after the Closing Date). Distributions to the Indemnifying Stockholders shall be
made by mailing stock certificates to such holders at their respective addresses
shown on Attachment A (or such other address as may be provided in writing to
the Escrow Agent by any such Indemnifying Stockholder). No fractional
Indemnification Escrow Shares shall be distributed to Indemnifying Stockholders
pursuant to this Agreement. Instead, the number of shares that each Indemnifying
Stockholder shall receive shall be rounded up or down to the nearest whole
number (provided that the Indemnification Representative shall have the
authority to effect such rounding in such a manner that the total number of
whole Indemnification Escrow Shares to be distributed equals the number of
Indemnification Escrow Shares then held in the Escrow Account).

 

4. Valuation of Indemnification Escrow Shares. For purposes of this Agreement,
the “Value” of any Indemnification Escrow Shares shall be $0.50 per share,
multiplied by the number of such Indemnification Escrow Shares.

 

5. Fees and Expenses of Escrow Agent. The Parent shall pay the fees of the
Escrow Agent for the services to be rendered by the Escrow Agent hereunder.

 

6. Limitation of Escrow Agent’s Liability.

 

(a) The Escrow Agent shall incur no liability with respect to any action taken
or suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under this Agreement,
the Escrow Agent may rely on the advice of counsel, and the Escrow Agent shall
not be liable to anyone for anything done, omitted or suffered in good faith by
the Escrow Agent based on such advice. The Escrow Agent shall not be required to
take any action hereunder involving any expense unless the payment of such
expense is made or provided for in a manner reasonably satisfactory to it. In no
event shall the Escrow Agent be liable for indirect, punitive, special or
consequential damages.

 

(b) The Parent and the Indemnifying Stockholders agree to indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability or expense incurred
without gross negligence or willful misconduct on the part of Escrow Agent,
arising out of or in connection with its carrying out of its duties hereunder.
The Parent, on the one hand, and the Indemnifying Stockholders, on the other
hand, shall each be liable for one-half of such amounts.

 

7. Liability and Authority of Indemnification Representative; Successors and
Assignees.

 

(a) Other than as set forth herein, the Indemnification Representative shall not
incur any liability to the Indemnifying Stockholders with respect to any action
taken or suffered by him in reliance upon any note, direction, instruction,
consent, statement or other documents believed by him to be genuinely and duly
authorized, nor for other action or inaction except his own willful misconduct
or gross negligence. The Indemnification Representative may, in all questions
arising under this Agreement, rely on the advice of counsel and the
Indemnification Representative shall not be liable to the Indemnifying
Stockholders for anything done, omitted or suffered in good faith by the
Indemnification Representative based on such advice.

 

3

 

 

(b) In the event of the death or permanent disability of the Indemnification
Representative, or his or her resignation or termination as an Indemnification
Representative, a successor Indemnification Representative shall be elected by a
majority vote of the Indemnifying Stockholders, with each such Indemnifying
Stockholder (or his, her or its successors or assigns) to be given a vote equal
to the number of votes represented by the shares of stock of the Company held by
such Indemnifying Stockholder immediately prior to the effective time of the
Merger Agreement. Each successor Indemnification Representative shall have all
of the power, authority, rights and privileges conferred by this Agreement upon
the original Indemnification Representative, and the term “Indemnification
Representative” as used herein shall be deemed to include each successor
Indemnification Representative.

 

(c) The Indemnification Representative shall have full power and authority to
represent the Indemnifying Stockholders, and their successors, with respect to
all matters arising under this Agreement and Article VI of the Merger Agreement
and all actions taken by the Indemnification Representative hereunder or under
Article VI of the Merger Agreement shall be binding upon the Indemnifying
Stockholders, and their successors, as if expressly confirmed and ratified in
writing by each of them. Without limiting the generality of the foregoing, the
Indemnification Representative shall have full power and authority to interpret
all of the terms and provisions of this Agreement, to compromise any claims
asserted hereunder and to authorize any release of the Indemnification Escrow
Shares to be made with respect thereto, on behalf of the Indemnifying
Stockholders and their successors.

 

(d) After Closing Date, the majority vote of the Indemnifying Stockholders may
terminate the Indemnification Representative and appoint a successor
Indemnification Representative in accordance with the terms of Section 7(b)
above.

 

(e) The Escrow Agent may rely on the Indemnification Representative as the
exclusive agent of the Indemnifying Stockholders under this Agreement and shall
incur no liability to any party with respect to any action taken or suffered by
it in good faith reliance thereon.

 

8. Amounts Payable by Indemnifying Stockholders. The amounts payable by the
Indemnifying Stockholders under this Agreement (i.e., the indemnification
obligations pursuant to Section 6(b)) shall be payable solely as follows. The
Escrow Agent shall notify the Indemnification Representative of any such amount
payable by the Indemnifying Stockholders as soon as it becomes aware that any
such amount is payable, with a copy of such notice to the Parent. On the sixth
(6th) business day after the delivery of such notice, the Escrow Agent shall
sell such number of Indemnification Escrow Shares (up to the number of
Indemnification Escrow Shares then available in the Indemnification Shares
Escrow Account), subject to compliance with all applicable securities laws, as
is necessary to raise such amount, and shall be entitled to apply the proceeds
of such sale in satisfaction of such indemnification obligations of the
Indemnifying Stockholders; provided that if the Indemnification Representative
delivers to the Escrow Agent (with a copy to the Parent), within five (5)
business days after delivery of such notice by the Indemnification
Representative, a written notice contesting the legitimacy or reasonableness of
such amount, then the Escrow Agent shall not sell Indemnification Escrow Shares
to raise the disputed portion of such claimed amount except in accordance with
the terms of clauses (i) or (ii) of Section 3(a).

 

9. Termination. This Agreement shall terminate upon the distribution by the
Escrow Agent of all of the Indemnification Escrow Shares in accordance with this
Agreement; provided that the provisions of Sections 6, 7 and 12 shall survive
such termination.

 

4

 

 

10. Notices. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.

 

If to the Parent:

 

Content Checked Holdings, Inc.

2601 Ocean Park Blvd, Ste. 316

Santa Monica, CA 90405

Facsimile: (310) 564-1990

 

with a copy to (which shall not constitute notice hereunder):

 

Foley Shechter LLP

65 Route 4 East

River Edge, New Jersey 07661

Attn: Jonathan Shechter, Esq.

Facsimile: (917) 688-4092

 

If to the Indemnification Representative:

 

Buyside Equity Partners, LLC

c/o Lanham & Lanham, LLC

28562 Oso Parkway, Unit D

Rancho Santa Margarita, CA 92688

Attn: Randall J. Lanham, Esq.

Facsimile: (949) 666-5006

 

If to the Escrow Agent:

 

Foley Shechter LLP

65 Route 4 East

River Edge, New Jersey 07661

Attn: Jonathan Shechter, Esq.

Facsimile: (917) 688-4092

 

Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 10.

 

11. Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue in its capacity herewith, the Escrow Agent may resign and
be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Agreement, not less than 60 days prior to the
date when such resignation shall take effect. The Parent may appoint a successor
Escrow Agent without the consent of the Indemnification Representative, and may
appoint any other successor Escrow Agent with the consent of the Indemnification
Representative, which shall not be unreasonably withheld. If, within such notice
period, the Parent provides to the Escrow Agent written instructions with
respect to the appointment of a successor Escrow Agent and directions for the
transfer of any Indemnification Escrow Shares then held by the Escrow Agent to
such successor, the Escrow Agent shall act in accordance with such instructions
and promptly transfer such Indemnification Escrow Shares to such designated
successor. If no successor Escrow Agent is named as provided in this Section 11
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.

 

5

 

 

12. General.

 

(a) Governing Law; Assigns. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

 

(b) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(c) Entire Agreement. Except for those provisions of the Merger Agreement
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.

 

(d) Waivers. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing. No waiver
by any party of any such condition or breach, in any one instance, shall be
deemed to be a further or continuing waiver of any such condition or breach or a
waiver of any other condition or breach of any other provision contained herein.

 

(e) Amendment. This Agreement may be amended only with the written consent of
the Parent, the Escrow Agent and the Indemnification Representative.

 

(f) Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any Federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 10 hereof.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  CONTENT CHECKED HOLDINGS, INC.         By: /s/ Yan Wang   Name: Yan Wang  
Title: President

 

  BUYSIDE EQUITY PARTNERS, LLC, as an entity and as Indemnification
Representative         By: /s/ Jeffrey L. Horn   Name: Jeffrey L. Horn   Title:
Managing Member

 

  FOLEY SHECHTER LLP         By: /s/ Jonathan Shechter   Name: Jonathan
Shechter, Esq.   Title: Principal





 

 



 

ATTACHMENT A

 

INDEMNIFYING STOCKHOLDER  

 

PERCENTAGE

 

 

ADDRESS

Buyside Equity Partners, LLC   100%  

Buyside Equity Partners, LLC

47 Washington Street, Unit 1

Penacook, NH 03303

Attn: Managing Member



 

 

 

 